DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JOSEPH L. SLOBODA a/k/a
                        JOSEPH SLOBODA,
                            Appellant,

                                    v.

                       RICHARD FAMIGLIETTI,
                             Appellee.

                              No. 4D19-1239

                              [May 21, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE17-19000.

  Jason Gordon of the Law Offices of Jason Gordon, P.A., Hollywood, for
appellant.

   Marc B. Cohen, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.